           Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 1 of 6



 1   Stan S. Mallison (SBN 184191)
     Hector R. Martinez (SBN 206336)
 2   Liliana Garcia (SBN 311396)
     MALLISON & MARTINEZ
 3   1939 Harrison Street, Suite 730
     Oakland, CA 94612
 4   Telephone: (510) 832-9999
     Facsimile: (510) 832-1101
 5
     Cynthia L. Rice (SBN 87630)
 6   Marisa Lundin (SBN 314460)
     CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
 7   1430 Franklin Street, Suite 103
     Oakland, CA 94612
 8   Telephone: (510) 267-0762
     Facsimile: (510) 267-0763
 9
     Attorneys for Plaintiffs
10
11                                IN THE UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13
     LUCARIA TENORIO, FRANCISCO VIERA,                          Case No.: 1:16-CV-00283-DAD-JLT
14   ABEL MIRANDA, PASCUALA SAUCEDO,
     CRISTINO SANTIAGO, LUCIA TORRES,                           DECLARATION OF STAN S. MALLISON
15   ANTONIO TORRES, TERESA MIRANDA,                            IN SUPPORT OF PLAINTIFFS’ MOTION
     IRMA CASTANEDA, EZEQUIEL AGUILAR,                          FOR ATTORNEYS’ FEES AND COSTS
16   MARIA TERESA, CARLOS PEDRO,
                            Cal. Cod
     ARTEMIO SANTIAGO, and MARIA DE                             Date:             April 16, 2019
17   JESUS,                                                     Time:             9:30 a.m.
18                                                              Location:         Courtroom 5
                    Plaintiffs,
19   vs.
                                                                U.S. District Judge Dale D. Drozd
20   GABRIEL GALLARDO SR., an individual,
     MANUEL GALLARDO, an individual, SILVIA
21   ESTHER GALLARDO, an individual, KERN
     COUNTY CULTIVATION, INC, a California
22   corporation, NAZAR KOONER, an individual,
     PAWAN S. KOONER, an individual, and
23   HARDEEP KAUR, an individual,
24                  Defendants.
25
26
27
28
                                                           1
                       Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                      1:16-0283-DAD-JLT
         Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 2 of 6



 1            I, Stan S. Mallison, hereby declare:
 2            1.     I am an attorney licensed to practice before all courts of the State of California and

 3   the Eastern District of California, and am a founding partner at the firm Mallison & Martinez,
 4   Attorneys at Law. I am co-counsel for Plaintiffs in the above-entitled case. I am familiar with the
 5   above-captioned litigation and the dispute from which it arises. All statements made herein are on
 6   personal knowledge unless otherwise stated. If called as a witness, I could competently testify as to
 7   matters stated herein.
 8            2.     I have reviewed the tasks completed by the attorneys employed by Mallison &
 9   Martinez to perform work on this case. I am relying on the reporting of the former associates of
10   Mallison & Martinez, as described in the original declaration submitted in support of Plaintiffs’
11   Motion for Default Judgment. The following hours were record by those attorneys. Hilary P.
12   Hammell (admitted to practice in 2013): 12.2 hours; Joseph D. Sutton (admitted to practice in 2010):
13   2.5 hours; Eric S. Trabucco (admitted to practice in 2014): 3.5 hours; Marco Palau (admitted to
14   practice in 2006): 164.6 hours; my rate (admitted to practice in 1996): 3.3 hours. These attorneys
15   worked successively on the case and did not overlap or perform duplicate tasks. Our requested hourly
16   rates in this motion have been adjusted to conform to previous awards we have received in the Eastern
17   District. (See Ex. 1 to Mallison Decl.) My rate is $650 per hour (admitted to practice in 1996); Mr.
18   Palau’s rate is $495 per hour (admitted to practice in 2006); Mr. Sutton’s rate is $395 per hour
19   (admitted to practice in 2010); Mr. Trabucco’s rate is $395 per hour (admitted to practice in 2014);
20   and Ms. Hammel’s rate is $395 per hour (admitted to practice in 2013). Total attorneys’ fees
21   requested for this firm are $90,811.00.
22            3.     Mallison & Martinez also expended a total of $23,577.10 in costs on this matter
23   including deposition reporting, filing and service fees, and expert services. (See Ex. 2 to Mallison
24   Decl.)
25            4.     Each of the above-mentioned attorneys at Mallison & Martinez is experienced
26   litigating wage-and-hour employment matters, specifically for Spanish-speaking farmworkers such
27   as the Plaintiffs in this case.
28
                                                             2
                         Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                        1:16-0283-DAD-JLT
        Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 3 of 6



 1          5.      The Law Offices of Mallison & Martinez is an employment law firm located in
 2   Oakland, California. This firm was created in 2005 by myself and Hector Martinez, attorneys with

 3   extensive class action and complex litigation experience. The firm is nearly exclusively engaged in
 4   class action and private attorney general practice in employment law on behalf of employees. We
 5   have six full time attorneys on staff (4 of whom are fluent Spanish speakers), and numerous support
 6   and professional staff including a translator for Mixteco speaking clients and witnesses.
 7          Attorneys on the Case
 8          6.      I am a founding partner of Mallison & Martinez. I received my Bachelor of Art
 9   degrees in Philosophy and Political Science from the California Polytechnic University at Pomona,
10   California in 1990, graduating magna cum laude and first in both departments. I earned my Masters
11   in Economics from the University of California at Riverside in 1993. I earned my law degree from
12   Stanford University in 1996, graduating with honors. During law school, I interned with the National
13   Labor Relations Board (“NLRB”), both at the Division of Judges in San Francisco as well under the
14   direct supervision of Chairman of the NLRB William B. Gould in Washington D.C. Between 1996
15   and 1998, I worked in complex labor and employment litigation for the law firm of Van Bourg,
16   Weinberg Roger and Rosenfeld, the largest union-side labor law firm in the country. From 1998 to
17   2004, I worked for Milberg Weiss Bershad Hynes & Lerach (“Milberg Weiss”) and joined Lerach
18   Coughlin Stoia & Robbins (“Lerach Coughlin”) when the Milberg firm divided in 2004, working
19   there until February 2005. My work at these firms consisted of class action and private attorney
20   general act work and included work on complex and large cases including: In Re Enron Securities
21   Litigation ($7.2 Billion settlement); Mariana Island Garment-Worker Cases (a $20 million wage
22   and hour settlement on behalf of 20,000 migrant workers on the island of Saipan); In Re 3Com
23   Securities Class Action ($259 million settlement), a Federal Court challenge to the sufficiency of
24   Federal Department of Transportation’s NAFTA Truck safety regulations; In re Pemstar Securities
25   (settlement of $12 million); In re Block v. eBay (settlement of $2.1 million); a Federal Court
26   challenge to Presidential Executive Order re: Project Labor Agreements, and dozens of other cases.
27
28
                                                           3
                       Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                      1:16-0283-DAD-JLT
         Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 4 of 6



 1          7.        Marco Palau received his law degree from Columbia University in 2005. He is
 2   admitted to practice law in California and New York. Since graduating from law school he has

 3   exclusively represented low-wage workers in employment litigation, focusing on Spanish-speaking
 4   workers and representative actions. During law school Mr. Palau served as an Editor for the
 5   Columbia Human Rights Law Review and Co-Managing Editor for the Jailhouse Lawyer’s Manual
 6   (Spanish ed.). He earned MBA and BS degrees from California State University in 1999 and 1997,
 7   respectively. Prior to joining Mallison & Martinez, Mr. Palau was a staff attorney with California
 8   Rural Legal Assistance (“CRLA”), where he represented indigent workers. Mr. Palau is currently
 9   litigating dozens of class actions and employment discrimination cases as an experienced lawyer at
10   Mallison & Martinez. Mr. Palau was named “Rising Star” in Northern California by Super Lawyers
11   Magazine from 2011 to 2016. Mr. Palau spent approximately 33 hours in the initial work-up of the
12   case. This included meetings with 14 plaintiffs in the Arvin area, conducting legal research and
13   investigating the claims and bases of liability for the various defendants, and drafting and filing of
14   the complaint.     He then spent approximately 102 hours litigating the case, including written
15   discovery, depositions, motions to compel, a motion for sanctions and other litigation. Mr. Palau
16   then spent approximately 12 hours working on the prove-up and preparing for trial. Mr. Palau was
17   the lead Associate on this case prior to his departure from Mallison & Martinez. After reviewing
18   tasks completed by Mr. Palau, I have concluded that he previously failed to include time for 4
19   depositions he attended (P. Mejia, N. Kooner, G. Gallardo, S. E. Gallardo) for a total of 17.3 hours.1
20   In sum, Mr. Palau spent 164.6 hours working on this case that can be applied to claims against Gabriel
21   Gallardo, Silvia Gallardo, Manuel Gallardo and Kern County Cultivation, Inc.
22          8.        Joseph Sutton is a mid-level associate at Mallison & Martinez and is admitted
23   to practice before the California State Courts and the United States District Courts for the Northern,
24   Central and Eastern Districts of California. Mr. Sutton graduated from the University of San
25
     1
26     We have not included travel time or deposition preparation for these 4 depositions, as Mr. Palau
     has not provided Mallison & Martinez with detailed information regarding these events. However,
27   we have derived the time for Mr. Palau’s attendance at these depositions from the start and stop
     times, as indicated on the deposition transcripts.
28
                                                            4
                        Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                       1:16-0283-DAD-JLT
        Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 5 of 6



 1   Francisco School of Law, where he was a member of USF’s Traynor Appellate Advocacy and ABA
 2   Labor and Employment Trial teams. He earned a B.A. from Hanover College in Anthropology and

 3   a M.A. in Latin American Studies from the University of California, Berkeley. Prior to joining
 4   Mallison & Martinez in 2011, Mr. Sutton practiced at Liberation Law Group, P.C. in San Francisco,
 5   where he represented clients at all stages of litigation, including trial and mediation. Mr. Sutton’s
 6   practice is focused on employment litigation, including wage and hour, sexual harassment and
 7   discrimination matters.
 8          9.      Eric Trabucco is an associate at Mallison & Martinez and is admitted to practice
 9   before the Northern and Eastern Districts of California and the California State Courts. Mr. Trabucco
10   earned his B.A. in Political Science and Spanish from the University of California, Berkeley. Mr.
11   Trabucco earned his J.D. from the University of California, Berkeley School of Law (Boalt Hall).
12   Prior to joining Mallison & Martinez, Mr. Trabucco worked at Locker Folberg, LLP with Miles
13   Locker, the former head of the legal department of the California Labor Commissioners’ office. Mr.
14   Trabucco also served as a Fellow at the Legal Aid Society-Employment Law Center in the Wage and
15   Hour Enforcement Litigation Program. Mr. Trabucco’s practice is focused on employment litigation,
16   including wage and hour class actions, as well as individual sexual harassment and discrimination
17   matters.
18          10.     Hilary Hammell is an associate at Mallison & Martinez and is admitted to practice
19   before the Northern and Eastern Districts of California and the California State Courts. She received
20   her B.A. from Yale in 2004 and her J.D. with high honors, Order of the Coif, from the University of
21   Washington in 2012, which she attended on a full scholarship as a Gates Public Service Law Scholar.
22   During law school she interned with Northwest Justice Project in Yakima, Washington and the U.S.
23   Equal Employment Opportunity Commission, focusing on federal litigation on behalf of
24   farmworkers. After graduating from law school she served as a law clerk to the Honorable Stephanie
25   K. Seymour on the United States Court of Appeals for the Tenth Circuit. Following her clerkship she
26   was awarded a Skadden Fellowship and practiced impact litigation on behalf of low-income families
27   with Public Advocates, a non-profit in San Francisco. Prior to joining Mallison & Martinez in 2017
28
                                                           5
                       Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                      1:16-0283-DAD-JLT
         Case 1:16-cv-00283-DAD-JLT Document 123-4 Filed 03/08/19 Page 6 of 6



 1   she provided direct legal services to low-income clients at Open Door Legal, a non-profit legal aid
 2   organization in Bayview/Hunters Point, the most historically marginalized neighborhood in San

 3   Francisco. She is experienced representing low-wage, Spanish-speaking clients in all phases of civil
 4   litigation.
 5           I declare under penalty of perjury under the laws of the State of California that the foregoing
 6   is true and correct. Executed this 8th day of March, 2019 in Oakland, California.
 7
                                                      By:  /s/ Stan S. Mallison
 8                                                         Stan S. Mallison
 9                                                    MALLISON & MARTINEZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           6
                       Declaration of Stan S. Mallison ISO Plaintiffs’ Motion for Attorneys’ Fees and Costs
                                                      1:16-0283-DAD-JLT
